DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 9 is objected to as depicting a block diagrams (i.e. blank boxes associated with reference numerals “110”, “120”, “130”, “140”, “150”, “160”, “171”, and “172” ) without “readily identifiable” descriptors of each block, as required by 37 CFR 1.84(n). Rule 84(n) requires “labeled representations” of graphical symbols, such as blocks; and any that are “not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.” In the case of Figure 9, the blocks are not readily identifiable per se and therefore require the insertion of text that identifies the function of that block or different graphical symbols that indicate their respective function. That is, each vacant block should be provided with a corresponding label identifying its function or purpose beyond the use of a reference numeral.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund et al. (US 6,690,371), herein Okerlund, in view of Ninomiya (US 2017/0148157).
Regarding claim 1, Okerlund discloses a method for image reconstruction of an object, in particular based on computed-tomography image reconstruction, comprising:
obtaining a plurality of (N-1) dimensional images of the object, with N = 3 or N = 4, the plurality of (N-1)-dimensional images of the object being obtained at different angular positions relative to a line between a light source and an image detector in case of N = 3 or N = 4 or a 3-dimensional image detector in case of N = 4 (see Okerlund col. 3, ln. 35-60, where a series of images generated from acquired data according to a scan prescription, and two-dimensional images are used to form a 3D rectilinear model; see Okerlund col. 2, ln. 50-65, where during a scan, x-ray projection data, sensed by projecting x rays from an x-ray source through a patient and detected by a detector array, the gantry and the mounted x-ray source and detector array are rotated about a center of rotation); and
reconstructing N-dimensional image data based on an image reconstruction algorithm which uses as input, data of the plurality of (N-1)-dimensional images of the object and at least one input parameter (see Okerlund col. 3, ln. 35-60, where a 3D rectilinear model is constructed from a stack of two-dimensional images, where the rectilinear model is a volumetric model produced from a series of images generated using a reconstructor from acquired data according to a scan prescription, where numerous parameters are entered); wherein
(see Okerlund col. 3, ln. 45-60, where a 3D rectilinear model is constructed from a stack of two-dimensional images).
Okerlund does not explicitly disclose a 2-dimensional image detector, and wherein each slice of the plurality of slices of the pseudo-object being associated with a same base slice of the object; and reconstructing N-dimensional image data comprises using, for each slice of the pseudo-object, a different value of the at least one input parameter as input to the image reconstruction algorithm.
Ninomiya teaches in a related and pertinent image processing apparatus where post-reconstruction may be performed on reconstructed images (see Ninomiya Abstract) where acquired x-ray data from an x-ray detector are used to reconstruct image data, the x-ray detector comprises detection element groups being arranged two-dimensionally (see Ninomiya [0034]-[0037]), where performing post-reconstruction process reconstructs an image with reconstruction conditions which are different from reconstruction conditions set during scanning (see Ninomiya [0048]), where image data is selected as a post reconstruction processing target from among a plurality of items of image data, where the image data includes a plurality of sliced tomographic images obtained through examination  (see Ninomiya [0049]), post reconstruction conditions are input, which involves inputting corresponding parameters for post-reconstruction conditions (see Ninomiya [0050] and [0068]), and post-reconstruction process is performed when new post-reconstruction conditions are input and new sliced images are created (see Ninomiya [0076]-[0077]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Ninomiya to the teachings of Okerlund, such that the x-ray detector used to acquire x-ray projection device is a detector with 2-dimensionally arranged detecting elements, and that a user may select a reference image slice to perform post reconstruction process of the image slices of the 3D rectilinear model. 

ready for improvement to yield predictable results. 
In this instance, Okerlund discloses a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where the volume of image data may be 3D rectilinear model formed by a stack of two dimensional images reconstructed from the x-ray projection data.
Ninomiya teaches a known technique of performing post-reconstruction processing of reconstructed x-ray images, where image data is selected as a post reconstruction processing target from among a plurality of items of image data, including a plurality of sliced tomographic images obtained through examination and post reconstruction conditions are input, which involves inputting corresponding parameters for post-reconstruction conditions.
One of ordinary skill in the art would have recognized that by applying Ninomiya’s technique would allow for the method of Okerlund perform post-reconstruction processing upon the reconstructed two dimensional images forming the 3D rectilinear model and allowing for an improved method for viewing and extracting volumetric x-ray images where the images may be further reconstructed with desired conditions.  

Regarding claim 4, please see the above rejection of claim 1. Okerlund and Ninomiya disclose the method according to claim 1, wherein 
different planar sections of the N-dimensional image data perpendicular to a stacking direction of the pseudo object represent image reconstructions of the same base slice of the object at different values of the at least one input parameter of the image reconstruction algorithm (see Okerlund Fig. 4 and col. 3, ln. 45-60, where the stack of two-dimensional images are stacked perpendicular to the stacking direction / z axis; see Ninomiya [0049], where image data is selected as a post reconstruction processing target; and see Ninomiya [0076]-[0077], where new sliced images are reconstructed when new post-reconstruction conditions are input; where the combined teachings suggest that the post-reconstructed images of the 3D rectilinear model would be based on the selected reference image data ). 

Regarding claim 6, please see the above rejection of claim 1. Okerlund and Ninomiya disclose the method according to claim 1, further comprising 
selecting a certain value of the at least one input parameter based on the reconstructed N-dimensional image data (see Ninomiya [0050] and [0068], where post reconstruction conditions are input, which involves editing corresponding reconstruction parameters for post-reconstruction conditions); and
reconstructing final N-dimensional image data based on the image reconstruction algorithm using, as input, the plurality of (N-1)-dimensional images of the object and the selected certain value of the at least one input parameter (see Ninomiya [0076]-[0077], where the post-reconstruction process is performed when new post-reconstruction conditions are input and new sliced images are created according to the new post-reconstruction conditions).

Regarding claim 8, please see the above rejection of claim 1. Okerlund and Ninomiya disclose the method according to claim 1, wherein 
the at least one input parameter represents one or more of:
		a weight parameter for defining a weight of a data term and a regularization term according to an iterative image reconstruction algorithm;
		a penalty function parameter used in a penalty function for a regularization term according to an iterative image reconstruction algorithm;

		a correction parameter indicative of a beam-hardening correction;
		an artifact correction parameter for correcting image artifacts;
		a filter parameter used in an image filter applied to (N-1)-dimensional images (see Ninomiya [0068], where a parameter of the post-reconstruction condition whose values may be edited include a reconstruction filter parameter); and/or
		a weight factor weighting different image source energies in Dual-Energy-CT image reconstruction.

Regarding claim 10, Okerlund discloses an apparatus for image reconstruction of an object, in particular based on computed-tomography image reconstruction, the apparatus comprising:
an interface (see Okerlund col. 3, ln. 1-10, where a data acquisition system (DAS) is disclosed)) configured to receive data indicative of a plurality of (N-1) dimensional images of the object, with N = 3 or N = 4, the plurality of (N-1)-dimensional images of the object being obtained at different angular positions relative to a line between a light source and an image detector in case of N = 3 or N = 4 or a 3-dimensional image detector in case of N = 4 (see Okerlund col. 3, ln. 35-60, where a series of images generated from acquired data according to a scan prescription, and two-dimensional images are used to form a 3D rectilinear model; see Okerlund col. 2, ln. 50-65, where during a scan, x-ray projection data, sensed by projecting x rays from an x-ray source through a patient and detected by a detector array, the gantry and the mounted x-ray source and detector array are rotated about a center of rotation); and
a processor (see Okerlund col. 3, ln. 1-10, where an image reconstructor is disclosed), configured to reconstruct N-dimensional image data based on an image reconstruction algorithm which (see Okerlund col. 3, ln. 35-60, where a 3D rectilinear model is constructed from a stack of two-dimensional images, where the rectilinear model is a volumetric model produced from a series of images generated using a reconstructor from acquired data according to a scan prescription, where numerous parameters are entered); wherein
the N-dimensional image data is reconstructed based on an N-dimensional pseudo-object represented by a stack of a plurality of slices (see Okerlund col. 3, ln. 45-60, where a 3D rectilinear model is constructed from a stack of two-dimensional images).
Okerlund does not explicitly disclose a 2-dimensional image detector, and wherein each slice of the plurality of slices of the pseudo-object being associated with a same base slice of the object; and the processor is configured to reconstruct N-dimensional image data comprises using, for each slice of the pseudo-object, a different value of the at least one input parameter as input to the image reconstruction algorithm.
Ninomiya teaches in a related and pertinent image processing apparatus where post-reconstruction may be performed on reconstructed images (see Ninomiya Abstract) where acquired x-ray data from an x-ray detector are used to reconstruct image data, the x-ray detector comprises detection element groups being arranged two-dimensionally (see Ninomiya [0034]-[0037]), where performing post-reconstruction process reconstructs an image with reconstruction conditions which are different from reconstruction conditions set during scanning (see Ninomiya [0048]), where image data is selected as a post reconstruction processing target from among a plurality of items of image data, where the image data includes a plurality of sliced tomographic images obtained through examination  (see Ninomiya [0049]), post reconstruction conditions are input, which involves inputting corresponding parameters for post-reconstruction conditions (see Ninomiya [0050] and [0068]), and post-reconstruction process is performed when new post-reconstruction conditions are input and new sliced (see Ninomiya [0076]-[0077]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Ninomiya to the teachings of Okerlund, such that the x-ray detector used to acquire x-ray projection device is a detector with 2-dimensionally arranged detecting elements, and that a user may select a reference image slice to perform post reconstruction process of the image slices of the 3D rectilinear model. 
This modification is rationalized as an application of a known technique to a known method 
ready for improvement to yield predictable results. 
In this instance, Okerlund discloses a base apparatus for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where the volume of image data may be 3D rectilinear model formed by a stack of two dimensional images reconstructed from the x-ray projection data.
Ninomiya teaches a known technique of performing post-reconstruction processing of reconstructed x-ray images, where image data is selected as a post reconstruction processing target from among a plurality of items of image data, including a plurality of sliced tomographic images obtained through examination and post reconstruction conditions are input, which involves inputting corresponding parameters for post-reconstruction conditions.
One of ordinary skill in the art would have recognized that by applying Ninomiya’s technique would allow for the apparatus of Okerlund perform post-reconstruction processing upon the reconstructed two dimensional images forming the 3D rectilinear model and allowing for an improved method for viewing and extracting volumetric x-ray images where the images may be further reconstructed with desired conditions.  


Regarding claim 11, please see the above rejection of claim 10. Okerlund and Ninomiya disclose (see Okerlund Fig 1 and col. 2,ln. 50- col. 3, ln 20, where computed tomograph imaging system is disclosed to have an x-ray source and a detector array; see Ninomiya [0034]-[0037], where the x-ray detector is two-dimensional).

Regarding claim 12, Okerlund discloses a computer, processor or computed tomography controller to execute a process (see Okerlund Fig 1 and col. 2, ln. 50- col. 3, ln 20, where a DAS, image reconstructor, and computer are disclosed) comprising:
obtaining a plurality of (N-1) dimensional images of the object, with N = 3 or N = 4, the plurality of (N-1)-dimensional images of the object being obtained at different angular positions relative to a line between a light source and an image detector in case of N = 3 or N = 4 or a 3-dimensional image detector in case of N = 4 (see Okerlund col. 3, ln. 35-60, where a series of images generated from acquired data according to a scan prescription, and two-dimensional images are used to form a 3D rectilinear model; see Okerlund col. 2, ln. 50-65, where during a scan, x-ray projection data, sensed by projecting x rays from an x-ray source through a patient and detected by a detector array, the gantry and the mounted x-ray source and detector array are rotated about a center of rotation); and
reconstructing N-dimensional image data based on an image reconstruction algorithm which uses as input, data of the plurality of (N-1)-dimensional images of the object and at least one input parameter (see Okerlund col. 3, ln. 35-60, where a 3D rectilinear model is constructed from a stack of two-dimensional images, where the rectilinear model is a volumetric model produced from a series of images generated using a reconstructor from acquired data according to a scan prescription, where numerous parameters are entered); wherein
(see Okerlund col. 3, ln. 45-60, where a 3D rectilinear model is constructed from a stack of two-dimensional images).
Okerlund does not explicitly disclose a non-transitory computer readable medium, storing computer program instructions adapted to cause computer, processor or computed tomography controller to execute the disclosed process, a 2-dimensional image detector, and wherein each slice of the plurality of slices of the pseudo-object being associated with a same base slice of the object; and reconstructing N-dimensional image data comprises using, for each slice of the pseudo-object, a different value of the at least one input parameter as input to the image reconstruction algorithm.
Ninomiya teaches in a related and pertinent image processing apparatus where post-reconstruction may be performed on reconstructed images (see Ninomiya Abstract), where an operation console storage device stores image data object information and programs or data for realizing the functions of the X-ray CT apparatus and operation console control device is a computer including a CPU, ROM, RAM and like for performing operations on the X-ray CT apparatus (see Ninomiya [0042]-[0043]), where acquired x-ray data from an x-ray detector are used to reconstruct image data, the x-ray detector comprises detection element groups being arranged two-dimensionally (see Ninomiya [0034]-[0037]), where performing post-reconstruction process reconstructs an image with reconstruction conditions which are different from reconstruction conditions set during scanning (see Ninomiya [0048]), where image data is selected as a post reconstruction processing target from among a plurality of items of image data, where the image data includes a plurality of sliced tomographic images obtained through examination  (see Ninomiya [0049]), post reconstruction conditions are input, which involves inputting corresponding parameters for post-reconstruction conditions (see Ninomiya [0050] and [0068]), and post-reconstruction process is performed when new post-reconstruction conditions are input and new sliced images are created (see Ninomiya [0076]-[0077]). 

This modification is rationalized as an application of a known technique to a known method 
ready for improvement to yield predictable results. 
In this instance, Okerlund discloses a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where the volume of image data may be 3D rectilinear model formed by a stack of two dimensional images reconstructed from the x-ray projection data.
Ninomiya teaches a known technique of implementing disclosed operations with programs stored on memory devices, like ROM and RAM, and executed by a CPU and performing post-reconstruction processing of reconstructed x-ray images, where image data is selected as a post reconstruction processing target from among a plurality of items of image data, including a plurality of sliced tomographic images obtained through examination and post reconstruction conditions are input, which involves inputting corresponding parameters for post-reconstruction conditions.
One of ordinary skill in the art would have recognized that by applying Ninomiya’s technique would allow for implementing disclosed operations Okerlund on programs or data stored on memory devices, like ROM and RAM, and executed on a CPU, and that the method of Okerlund perform post-reconstruction processing upon the reconstructed two dimensional images forming the 3D rectilinear model and allowing for an improved method for viewing and extracting volumetric x-ray images where the images may be further reconstructed with desired conditions.  

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund and Ninomiya  as applied to claim 1 above, and further in view of Lai (US 5,960,056).
Regarding claim 2, please see the above rejection of claim 1. Okerlund and Ninomiya  disclose the method according to claim 1, wherein 
the base slice of the object is arranged substantially along a 2-dimensional X-Y-plane through the object (see Okerlund Fig. 4 and col. 3, ln. 45-60, where the two-dimensional images are arranged as a stack along the X-Y plane of the 3D rectilinear model).
Okerlund and Ninomiya do not explicitly disclose that the plurality of (N-1) dimensional images are obtained from different viewpoints with respect to a rotational axis being arranged in the Z-direction, and that the X-Y plane is perpendicular to the rotation axis. 
Lai teaches in a related and pertinent method of reconstructing a volumetric image in a computed tomography system (see Lai Abstract), where conical X-ray beams are projected from an X-ray source towards a two-dimensional detector array, where the X-ray source and detector are rotated about a rotation axis to interrogate an object at successive rotation angles during the scan, where the detector array is arranged in columns  along the rotation axis and in rows along a tangential direction centered about the x-ray source, and that the rotation axis is the z-axis  and the xy-plane is a normal plane to the rotation axis (see Lai col. 4, ln. 5-40).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Lai to the teachings of Okerlund and Ninomiya, such that the 2D x-ray detector used to acquire x-ray projection device and x-ray source are rotated about a rotation axis and images the object at successive rotation angles, and the rotation axis is aligned as the z-axis with the xy-plane being a normal plane to the rotation axis. 
This modification is rationalized as use of a known technique to improve similar methods in the 
In this instance, Okerlund and Ninomiya discloses a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where x-ray projection data is sensed by projecting x rays from an x-ray source through a patient and detected by a detector array, where the gantry and the mounted x-ray source and detector array are rotated about a center of rotation.
Lai teaches in a comparable method of reconstructing a volumetric image in a computed tomography system, where the X-ray source and detector are rotated about a rotation axis to interrogate an object at successive rotation angles during the scan, where the detector array is arranged in columns  along the rotation axis and in rows along a tangential direction centered about the x-ray source, and that the rotation axis is the z-axis  and the xy-plane is a normal plane to the rotation axis.
One of ordinary skill in the art could have similarly applied the rotational coordinate orientations of Lai to the rotating x-ray source and detector of Okerlund and Ninomiya as Lai’s rotating x-ray source and detector arrangement are similarly constructed, and the results would have predictably be using a similar rotational coordinate orientation of the x-ray scanning arrangement where the rotational axis is the z-axis and the xy-plane is normal to the rotational axis.

Regarding claim 3, please see the above rejection of claim 2. Okerlund, Ninomiya, and Lai disclose the method according to claim 2, wherein 
the N-dimensional pseudo-object is represented by the stack of the plurality of slices being stacked in the Z-direction (see Okerlund Fig. 4 and col. 3, ln. 45-60, where the stack of two-dimensional images are stacked along the z axis).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okerlund and Ninomiya  as 1 above, and further in view of Nagata et al. (US 2007/0053483), herein Nagata.
Regarding claim 5, please see the above rejection of claim 1. Okerlund and Ninomiya disclose the method according to claim 1, further comprising 
generating, for each of the plural obtained (N-1)-dimensional images, a respective modified (N-1)-dimensional image (see Ninomiya [0076]-[0077], where post-reconstruction process is performed when new post-reconstruction conditions are input and new sliced images are created); 
wherein the N-dimensional image data is reconstructed based on the image reconstruction algorithm which uses, as input, data of the plurality of modified (N-1)-dimensional images (see Okerlund Fig. 4 and col. 3, ln. 45-60, where the stack of two-dimensional images are stacked perpendicular to the stacking direction / z axis; and see Ninomiya [0076]-[0077], where new sliced images are reconstructed when new post-reconstruction conditions are input; where the combined teachings suggest that the post-reconstructed 3D rectilinear model would be based on the newly created slice images based on inputs for the new post-reconstruction conditions).
Okerlund and Ninomiya do not explicitly disclose extracting sliced image data from each of the plural obtained (N-1)-dimensional images, each sliced image data representing one or more adjacent pixel rows of the respective obtained (N-1)-dimensional image; and that generating a respective modified (N-1)-dimensional image by stacking the respective extracted sliced image data of the respective obtained (N-1)-dimensional image multiple times, in particular in a pixel row direction or in a pixel column direction.
Nagata teaches in a related and pertinent x-ray computed tomography apparatus which performs reconstruction based on projection data sets (see Nagata Abstract), where reconstruction of a tomogram by cone beam reconstruction processing is performed on the basis of a detection element row or a plurality of rows of the x-ray detector (see Nagata [0062]), and that the reconstruction handles a target area wide in the slice direction as an aggregate of a plurality of voxels (see Nagata [0063]). 

This modification is rationalized as an application of a known technique to a known method 
ready for improvement to yield predictable results. 
In this instance, Okerlund and Ninomiya disclose a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where post-reconstruction processing is performed on reconstructed x-ray images, where image data is selected as a post reconstruction processing target from among a plurality of items of image data, including a plurality of sliced tomographic images obtained through examination and post reconstruction conditions are input, which involves inputting corresponding parameters for post-reconstruction conditions.
Nagata teaches a known technique where reconstruction is performed based on extracted rows of x-ray detector projection data and that the reconstruction handles a target area wide in the slice direction as an aggregate of a plurality of voxels.
One of ordinary skill in the art would have recognized that by applying Nagata’s technique would allow for the method of Okerlund and Ninomiya to perform post-reconstruction processing upon the reconstructed two dimensional images based on extract corresponding rows from the projection data and that reconstruction handles a target area as an aggregate of a plurality of voxels.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund and Ninomiya  as applied to claim 6 above, and further in view of Lotjonen et al. (US 2020/0250861, effectively filed 17 November 2016).
Regarding claim 7, please see the above rejection of claim 6. Okerlund and Ninomiya  do not 
selecting the certain value of the at least one input parameter comprises:
		calculating, for each slice of the pseudo object, a respective metric parameter based on applying a pre-determined metric calculation algorithm to (N-1)-dimensional image data of a respective planar section of the N-dimensional image data associated with the respective slice of the pseudo object,
		identifying the respective slice of the pseudo object for which the respective metric parameter has its extremal value, and
		identifying the respective input value of the at least one input parameter used for reconstructing the respective planar section of the N-dimensional image data associated with the identified respective slice of the pseudo object as the selected certain value of the at least one input parameter.
However, Ninomiya further teaches calculating comparison information which represents a comparison result of image quality obtained in a case where an image is created by applying reconstruction conditions used when the reference image is reconstructed and in a case where an image is created by applying the inputted post-reconstruction conditions (see Ninomiya [0069]).
Lotjonen teaches in a related and pertinent method for motion artifact reduction which performs a second reconstruction on spatially transformed images (see Lotjonen Abstract), where a set of spatial transformations are computed for initial reconstructed volumetric image, which are used generate different transformed simulated projections, and identifies the transformed simulated projections for an imaging angle which yields the best fit or minimize an error function with the captured image from the same imaging angle (Lotjonen [0050]-[0052]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Lotjonen to the teachings of Okerlund and Ninomiya, such that the post reconstruction 
This modification is rationalized as an application of a known technique to a known method 
ready for improvement to yield predictable results. 
In this instance, Okerlund and Ninomiya discloses a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where post-reconstruction processing of reconstructed x-ray images is performed based on new post-reconstruction condition inputs, and a comparison is performed between the post-reconstruction conditions and reference image reconstruction conditions , where the comparison information represents image quality obtained in applying the post-reconstruction conditions.
Lotjonen teaches a known technique where a set of spatial transformations are computed for initial reconstructed volumetric image, which are used generate different transformed simulated projections, and identifies the transformed simulated projections for an imaging angle which yields the best fit or minimize an error function with the captured image from the same imaging angle.
One of ordinary skill in the art would have recognized that by applying Lotjonen’s technique would allow for the method of Okerlund and Ninomiya to select post-reconstruction condition parameters that are optimized for the desired image quality of the reconstructed image slices of the 3D rectilinear model.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661